Perry v. Federal Nat. Mortg. Ass'n, Not Reported in F.Supp.3d (2014)
          Case 4:21-cv-00144-Y Document 23 Filed 04/12/21                                       Page 1 of 7 PageID 212

                                                                            Plaintiff executed a note payable to First Magnus Financial
                                                                            Corporation (“FMF”), secured by a deed of trust, in order to
      KeyCite Yellow Flag - Negative Treatment                              purchase property located at 1006 Allen Street Dallas, Texas
Distinguished by Berry v. ADT Security Services, Inc., S.D.Tex., June 24,
                                                                            75204 (“the Property”). Doc. 11–2, Deed of Trust Ex. P. The
2019
                                                                            deed identified Mortgage Electronic Registration Systems,
                   2014 WL 3972295
                                                                            Inc. (“MERS”) as FMF's nominee, successor, and assign.
     Only the Westlaw citation is currently available.
                                                                            Id. Perry subsequently defaulted on the loan in September
              United States District Court,
                                                                            2010. Doc. 10–1, Defs.' Br. 2. MERS then assigned the deed
                      N.D. Texas,
                                                                            to Aurora Loan Services (“Aurora”) on January 10, 2011.
                    Dallas Division.
                                                                            Doc. 11–2, Assignment Ex. Q. A foreclosure sale occurred
                                                                            on April 5, 2011, and Aurora purchased the property. Doc.
            Robert PERRY, Plaintiff,
                                                                            11–1, Substitute Trustee Deed Ex. B. On April 29, 2011,
                       v.                                                   Aurora transferred the Property to Federal National Mortgage
       FEDERAL NATIONAL MORTGAGE                                            Association (“Fannie Mae”) by warranty deed. Doc. 11–1,
                                                                            Warranty Deed Ex. C.
          ASSOCIATION, Aurora Loan
           Services, LLC, Defendants.                                       On May 6, 2011, Fannie Mae filed a Petition for Forcible
                                                                            Detainer in Dallas County Justice of the Peace Precinct
              Civil Action No. 3:14–CV–0077–B.                              1. Doc. 11–1, Petition Ex. D. Since then, Perry has twice
                                |                                           appealed two separate orders of eviction, has unsuccessfully
                      Filed Aug. 13, 2014.                                  filed for Chapter 7 bankruptcy, and has thrice unsuccessfully
                                |                                           removed these proceedings to federal court. Doc. 10, Def.'s
                     Signed Aug. 16, 2014.                                  Br. 2–3. On December 18, 2013, Perry filed his Original
                                                                            Complaint in the 44th Judicial District of Dallas. Doc. 1,
Attorneys and Law Firms
                                                                            Notice of Removal 1. Aurora removed to this Court on
Robert Perry, II, Dallas, TX, pro se.                                       January 10, 2014, pursuant to 28 U.S.C. §§ 1337, 1367(a). Id.
                                                                            at 2. Perry filed a Second Amended Complaint (doc. 9) on
Stewart Clancy, C. Charles Townsend, Keron Andre Wright,                    January 24, 2014, and Defendants filed a Motion to Dismiss
Akerman LLP, Dallas, TX, for Defendants.                                    (doc. 10) along with a supporting brief on February 7, 2014.
                                                                            This Motion is now ripe for the Court's review.

MEMORANDUM OPINION AND ORDER
                                                                            II.
JANE J. BOYLE, District Judge.

 *1 Before the Court is Defendants Federal National                         LEGAL STANDARD
Mortgage Association and Aurora Loan Services, LLC's
Motion to Dismiss (doc. 10), filed February 7, 2014. After                  Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,
considering the Motion, the Court finds that Defendants'                    a complaint must contain “a short and plain statement of the
Motion should be and hereby is GRANTED.                                     claim showing that the pleader is entitled to relief.” Fed. R.
                                                                            Civ. P. 8(a)(2). Rule 12(b)(6) authorizes the court to dismiss
                                                                            a plaintiff's complaint for “failure to state a claim upon which
                                                                            relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a
I.
                                                                            motion to dismiss pursuant to Rule 12(b)(6), the Court accepts
                                                                            “all well-pleaded facts as true, viewing them in the light
BACKGROUND                                                                  most favorable to the plaintiff.” Martin K Eby Constr. Co. v.
                                                                            Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir.2004).
This case arises out of a foreclosure sale and subsequent
                                                                            “A motion to dismiss an action for failure to state a claim
eviction proceedings brought against Plaintiff Robert Perry
                                                                            ‘admits the facts alleged in the complaint, but challenges
for possession of real property. On July 26, 2006,
                                                                            plaintiff's rights to relief based upon those facts.’ ” Tel–Phonic


                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                      1
Perry v. Federal Nat. Mortg. Ass'n, Not Reported in F.Supp.3d (2014)
         Case 4:21-cv-00144-Y Document 23 Filed 04/12/21                                Page 2 of 7 PageID 213

Servs., Inc. v. TBS Int'l., 975 F.2d 1134, 1137 (5th Cir.1992)       of the Fair Credit Reporting Act (“FCRA”), one violation
(quoting Ward v. Hudnell, 366 F.2d 247, 249 (5th Cir.1966)).         of the Real Estate Settlement Procedures Act (“RESPA”),
The Court is not, however, “bound to accept as true a legal          and various claims for declaratory and injunctive relief. Perry
conclusion couched as a factual allegation.” Bell Atlantic           bases some of his claims on the theory that, because they are
Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167             not “holders” of the original note, Defendants do not have the
L.Ed.2d 929 (2007) (quoting Papasan v. Allain, 478 U.S. 265,         authority to foreclose on the Property. Defendants move to
286, 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986)).                         dismiss all claims with prejudice on two grounds: (1) Perry
                                                                     has failed to state any plausible claims for relief, and (2) the
 *2 To survive a Rule 12(b)(6) motion, a plaintiff must              sole purpose behind Perry's Complaint is to delay his eviction
plead “enough facts to state a claim for relief that is              from the foreclosed property. Doc. 10–1, Def's Br.7–8. The
plausible on its face.” Twombly, 550 U.S. at 570. “Factual           Court addresses these arguments below.
allegations must be enough to raise a right to relief above the
speculative level, on the assumption that all the allegations
are true (even if doubtful in fact).” Id. at 555. “[A] plaintiff's   A. Claims Alleging FTCA Violations
obligation to provide the grounds of his entitlement to relief       Perry's first five claims allege violations of the FTCA. Doc.
requires more than labels and conclusions, and a formulaic           9, Sec. Am. Pet. ¶ ¶ 29–49. It is well-settled that the FTCA
recitation of the elements of a cause of action will not             does not provide a private cause of action. Barrett v. HSBC
do.” Id. The court will not weigh the evidence or resolve            Bank USA, N.A., No. 4:12–CV–0476–B, 2012 WL 5471491,
competing factual assertions at the motion to dismiss stage.         at *3 (N.D.Tex. Nov.9, 2012); Cranfill v. Scott & Fetzer Co.,
See Nietzke v. Williams, 490 U.S. 319, 327, 109 S.Ct.                752 F.Supp. 732, 734 (E.D.Tex.1990) (citing Fulton v. Hecht,
1827, 104 L.Ed.2d 338 (1989) (“Rule 12(b)(6) does not                580 F.2d 1243 (5th Cir.1978)). Because the FTCA does not
countenance ... dismissals based on a judge's belief of a            provide a private cause of action, Perry's claims alleging
complaint's factual allegations.”). Instead, at this stage, “[t]he   FTCA violations are not claims upon which relief can be
issue is not whether a plaintiff will ultimately prevail but         granted.
whether the claimant is entitled to offer evidence to support
the claims.” At the Airport, LLC v. Isata, LLC, 438 F.Supp.2d         *3 Throughout his Petition, Perry generally only makes
55, 60 (E.D.N.Y.2006).                                               broad assertions as to business practices that Defendants
                                                                     employed against consumers at large and does not allege any
When deciding a Rule 12(b)(6) motion, a court may “rely              specific wrongdoing committed by Defendants against Perry
on ‘documents incorporated into the complaint by reference,          personally. The only allegations that Perry makes with any
and matters of which a court may take judicial notice.’ ”            degree of specificity in his Petition are specifically directed
Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th           toward establishing a violation under the FTCA. Doc. 9, Sec.
Cir.2008) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd.,      Am. Pet. ¶ 38. Although Perry's allegations in this section are
551 U.S. 308, 314, 127 S.Ct. 2499, 168 L.Ed.2d 179 (2007)).          less than clear, he essentially argues that “[i]n the course and
Additionally, a court may review those documents attached            conduct of their loan servicing and collection,” Defendants
to a defendant's motion to dismiss to the extent that those          “force placed Escrow on the loan stating that [Perry] had
documents are referred to in the complaint and are central           not pay [sic] property taxes for consumers' homes when such
to the claims. Causey v. Sewell Cadillac–Chevrolet, Inc., 394        taxes had been paid.” Id. According to Perry, Defendants
F.3d 285, 288 (5th Cir.2004).                                        actions were wrongful because they had received a refund
                                                                     from the tax office, and therefore “should have known” that
                                                                     Perry had, in fact, paid the disputed taxes. Id. Nevertheless,
                                                                     Defendants “failed to disclose to consumers” that escrows
III.                                                                 would be “force placed” on their loans, and they took “more
                                                                     than seven amounts [sic] to credit Perry's account after the
ANALYSIS                                                             Defendant receive [sic] the refund from the tax office.” Id.

Perry alleges numerous causes of action against Defendants,          As noted, no cause of action exists under the FTCA, but
including five violations of the Federal Trade Commission            even looking beyond the FTCA, the Court cannot discern
Act (“FTCA”), three alleged violations of the Fair Debt              that these allegations are sufficient to state a claim under any
Collection Practices Act (“FDCPA”), three alleged violations         of the other statutes that Perry cites to. For instance, while


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Perry v. Federal Nat. Mortg. Ass'n, Not Reported in F.Supp.3d (2014)
         Case 4:21-cv-00144-Y Document 23 Filed 04/12/21                                Page 3 of 7 PageID 214

the language of these allegations would seem to be geared            Co., 756 F.2d 1197, 1208 (5th Cir.1985). In the present case,
towards establishing a claim under 12 U.S.C. § 2605(k), this         MERS transferred the deed of trust to Aurora only after
section of RESPA only addresses force-placed insurance, not          Perry had defaulted on his loan, which would seem to fall
the “force-placed escrow” for taxes that Perry alleges. These        under the exception noted in Perry. Regardless, Perry has
allegations also do not clearly relate to any of the sections        not specifically pled any additional facts in order to show
of the FDCPA, nor do they clearly fall within the ambit of           that Defendants were “debt collectors” within the meaning of
any provision of the FCRA. Accordingly, Perry's allegations,         the FDCPA other than to assert in a conclusory fashion that
labeled as violations of the FTCA, are insufficient to state a       Aurora and Fannie Mae “are ‘debt collector’ [sic] as defined
claim under any cited statute, and are hereby DISMISSED.             in Section 803(6) of the FDCPA, 15 U.S.C. § 1692a(6).”
                                                                     Doc. 9, Sec Am. Pet. ¶ 6. Additionally, Perry has failed to
                                                                     specify any event in which he was subjected to treatment by
B. Claims Alleging FDCPA Violations                                  Defendants that would qualify as a violation of the FDCPA.
Perry's next three claims allege that Defendants violated the        Barrett, 20120 WL 5471491, at *3. Rather, he makes broad
FDCPA. The FDCPA prohibits debt collectors from using                allegations as to the Defendants' “business practices” and
“any false, deceptive, or misleading representation or means”        treatment of consumers at large, and otherwise provides mere
or “unfair or unconscionable means” to collect a debt. 15            legal conclusions that are insufficient to support his claims.
U.S.C. §§ 1692e, 1692f. Perry first alleges that on numerous         Iqbal, 556 U.S. at 663 (holding that “threadbare recitals of
occasions Defendants violated § 1692e when, “in connection           a cause of action, supported by mere conclusory statements”
with the collection of debts that were in default when obtained      are insufficient to state a claim). Accordingly, the Court
by defendants, defendants have used false, deceptive, or             concludes that Perry has failed to state a claim under the
misleading representations or means.” Doc. 9, Sec. Am.               FDCPA upon which relief can be granted, and his claims
Pet. ¶ 51. Perry also claims that on numerous occasions              under the FDCPA are therefore DISMISSED.
“defendants have used unfair or unconscionable means to
collect or attempt to collect a debt, including but not limited
to collecting amounts ... not authorized by the agreement            C. Claims Alleging FCRA Violations
creating the debt or permitted by law, in violation of Section       Perry's next three claims allege that Defendants violated
808(1) of the FDCPA, 15 U.S.C. § 1692(f)(1).” Id. ¶ 53.              the FCRA. Perry's first claim alleges that in numerous
Finally, Perry alleges that in numerous instances Defendants         instances “defendants have furnished information relating to
violated the FDCPA when they failed to “notify consumers of          consumers to a consumer reporting agency when defendants
their right to dispute and obtain verification of their debts and    knew or consciously avoided knowing that the information
to obtain the name of the original creditor, either in the initial   was inaccurate, and when defendants have not ... specified
communication with consumers by defendants, or within                to consumers an address for mailing notices disputing said
five days thereafter, in violation of Section 809(a) of the          information.” Doc. 9, Sec Am. Pet. ¶ 59. Next, Perry
FDCPA, 15 U.S.C. 0167g(a).” Id. ¶ 56. In response to Perry's         claims that in numerous instances where Defendants have
allegations, Defendants argue that Perry's claims should             given information to a consumer reporting agency that they
be dismissed, because “there are no allegations defendants           knew was neither complete nor accurate, “Defendants failed
committed any act against Perry,” and further that “even             to promptly notify the consumer reporting agency of that
if Perry had alleged these defendants committed some act             determination and provide to the agency any corrections
against him, mortgage servicers are generally excluded from          as to that information ... that was necessary to make that
the definition of a debt collector under the FDCPA.” Doc. 10–        information ... complete and accurate.” Id. ¶ 59. Finally, Perry
1, Def.'s Br. 5.                                                     claims that in numerous instances in which consumers have
                                                                     informed Defendants that they dispute the information that
 *4 After reviewing the parties' arguments, the circumstances        was furnished by Defendants, “Defendants have not reported
of the case, and the relevant law, the Court concludes that          the disputes to any or all of the consumer reporting agencies
Perry has failed to state a claim under the FDCPA. While             to which they furnish or have furnished information.” Id. ¶
Defendants are correct that the legislative history and relevant     70. In response, Defendants again argue that Perry's claims
case law has established that mortgage companies do not              should be dismissed because he fails to mention “how these
generally fall under the FDCPA's definition of debt collector,       defendants allegedly harmed him in violation of the FCRA.”
this exemption only applies as long as the “debt was not in          Doc. 10–1, Defs.' Br. 6.
default at the time it was assigned.” Perry v. Stewart Title


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Perry v. Federal Nat. Mortg. Ass'n, Not Reported in F.Supp.3d (2014)
        Case 4:21-cv-00144-Y Document 23 Filed 04/12/21                               Page 4 of 7 PageID 215

 *5 The Court concludes that Perry has failed to make             Pet. 1; 15, Pl.'s Resp. 4. Defendants respond by arguing that,
sufficient allegations to state a claim. Once again, Perry        as a mortgagee, Aurora does not have to show that it owns or
has failed to specify when and if he suffered any particular      holds the underlying note in order to enforce the deed of trust.
type of wrongdoing at the hands of Defendants that                Doc. 19, Defs.' Reply 3–4.
would constitute a violation of the FCRA. Instead, he has
referred to “consumers” generally and otherwise recites legal     Perry's first challenge to Aurora's authority to foreclose is
conclusions. Such allegations are wholly insufficient to lead     a reiteration of the oft-rejected show-me-the-note theory.2
the Court to a reasonable inference that Perry will be able to    “Advocates of this theory believe that only the holder of
recover under the FCRA, and therefore Perry's claims under        the original wet-ink signature note has the lawful power to
the FCRA must be DISMISSED.                                       initiate a non-judicial foreclosure.” Wells v. BAC Home Loans
                                                                  Servicing, L.P., No. W–10–CA–00350, 2011 WL 2163987,
                                                                  at *2 (W.D.Tex. Apr.26, 2011). This theory has been rejected
D. Claims Alleging RESPA Violations
                                                                  in this Circuit because, under Texas law, “promissory notes
Perry bases his claim under RESPA on Defendants' alleged
                                                                  and deeds of trust are distinct obligations that afford lenders
failure to
                                                                  distinct remedies upon default, the note against the borrower
   Promptly post payments received in a timely manner;            and the lien against the real property.” Jones v. Deutsche Bank
   timely apply payments to principal and interest on             Nat. Trust Co., No. 3:12–CV–3929–L, 2013 WL 3455716, at
   consumers' accounts; make timely payments to escrow            *8 (N.D.Tex. July 9, 2013) (quotations omitted). If a lender
   funds for casualty insurance premiums and property             wishes to secure a personal judgment against a borrower,
   taxes; and timely and adequately acknowledge, investigate      it will usually be required to produce the original note in
   and respond to consumers' qualified written requests for       order to show it is a holder, but if it seeks to foreclose,
   information about the servicing of their loans and escrow      it need not do so because “foreclosure is an independent
   accounts.                                                      action against the collateral that enforces the deed of trust, not
Doc. 9, Sec. Am. Pet. ¶¶ 75–78. In response, Defendants argue     the underlying note.” Id. (citations omitted); Martins v. BAC
that Perry's claim should be dismissed, because he “fails to      Home Loans Servicing, L.P., 722 F.3d 249, 254 (5th Cir.2013)
plead sufficient facts to state a plausible claim ... He fails    (“The original, signed note need not be produced in order to
to allege anything other than naked noncompliance with the        foreclose.”).
statute.” Doc. 10–1, Def.'s Br. 7.
                                                                   *6 The Texas Property Code permits mortgagees and
Again, the Court concludes that Perry's failure to make any       mortgage servicers to “conduct a nonjudicial foreclosure sale
specific allegations and mere recitation of the elements of       ‘under a power of sale conferred by a deed of trust or other
a claim under RESPA are insufficient to make out a claim.         contract lien.’ ” Asonibe v. Flagstar Bank, FSB, No. 3:12–
Accordingly, Perry's claims under RESPA are DISMISSED.            CV–2113–M–BH, 2013 WL 1828842, at *6 (N.D.Tex. Apr.5,
                                                                  2013) report and recommendation adopted by No. 3:12–CV–
                                                                  2113–M–BH, 2013 WL 1831747 (N.D.Tex. Apr.30, 2013)
E. Declaratory, Injunctive, and Miscellaneous Claims for          (citing TEX. PROP. CODE. ANN. § 51.002). A “mortgagee”
Relief                                                            includes “the grantee, beneficiary, owner, or holder of a
Although it is not exactly clear from the Complaint, it appears   security instrument” or “if the security interest has been
that Perry asserts claims for injunctive and declaratory relief   assigned of record, the last person to whom the security
based on allegations that Defendants lacked authority to          interest has been assigned of record.” TEX. PROP. CODE.
foreclose. Doc. 9, Sec. Am. Pet. 21–22.1 He argues, first, that   ANN. § 51.001(4)(A), (C). Given this legal backdrop, courts
Defendants must produce the original note and demonstrate         have repeatedly held that a mortgagee does not need to
that they are holders of that note in order to collect on the     produce proof of the original note before conducting a
underlying debt. Doc. 15, Pl.'s Resp. 2, 4. Perry also asserts    nonjudicial foreclosure sale. Asonibe, 2013 WL 1828842, at
that Defendants must produce documentation of all of the          *6.
transfers and assignments of the original deed of trust. Id.
at 2; doc. 9, Sec. Am. Pet. ¶¶ 11, 27. Finally, Perry asserts     Because the Deed of Trust named MERS as the beneficiary
that Defendants' lack of authority to foreclose gives rise to     and nominee of FMF, the assignment of the Deed of Trust to
numerous claims for relief under Texas law. Docs. 9, Sec. Am.     Aurora also transferred all of the rights contained in the Deed



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Perry v. Federal Nat. Mortg. Ass'n, Not Reported in F.Supp.3d (2014)
         Case 4:21-cv-00144-Y Document 23 Filed 04/12/21                                 Page 5 of 7 PageID 216

of Trust, including the right to foreclose on the Property. Docs.    law is clear that transfer of the deed of trust also transfers the
11–2, Deed of Trust Ex. P, at 1–4; 11–2, Corp. Assignment            note. Jones, 2013 WL 3455716, at *10. “Because the deed
Ex. Q. See Jones, 2013 WL 3455716, at *8; Asonibe, 2013              of trust or mortgage has no legal effect apart from the debt
WL 1828842, at *6. Thus, Aurora could properly foreclose on          or obligation, any transfer of the deed of trust without the
the Property without having to produce the original note, and        note automatically passes the debt.” DeFrancheschi v. Wells
Fannie Mae could subsequently move to evict Perry from the           Fargo Bank, N.A., No. 4:10–CV–455–Y, 2011 WL 3875338,
Property after it was assigned Aurora's rights in the Property.      at *4 (N.D.Tex. Aug.31, 2011) (citing Teas v. Republic Nat'l
Perry's claims for injunctive and declaratory relief, to the         Bank, 460 S.W.2d 233, 243 (Tex.App.-Dallas 1970, writ ref'd
extent that they are based Defendants' failure to produce the        n.r.e)). When MERS assigned the deed of trust to Aurora,
original note, therefore fail to state a claim upon which relief     therefore, it also assigned its rights to sell and foreclose on
may be granted.                                                      the property under the deed. Doc. 11–2, Deed of Trust Ex. P,
                                                                     at 1–4; Warren v. Bank of Am., N.A., No. 3:11–CV–3603–M,
Perry also challenges whether Defendants were properly               2012 WL 3020075, at *4 (N.D.Tex. June 19, 2012) report and
assigned the deed of trust and thus whether they have a proper       recommendation adopted by No. 3:11–CV–3603–M, 2013
chain of title to establish a right to foreclose or to possess the   WL 1131252 (N.D.Tex. Mar.19, 2013) aff'd 13–10353, 2014
Property. Doc. 25, Defs.' Br. 2. While homeowners may have           WL 1778994 (5th Cir. May 6, 2014). To the extent that Perry's
standing to challenge the authority of mortgagees or mortgage        allegations rest on a theory that MERS's assignment of the
servicers to foreclose based on improper chain of title, the         deed was ineffective because it split the note and deed, they
homeowner must challenge the assignment on grounds that              fail to make out a claim upon which relief may be granted.
would render it void or invalid. Miller v. Homecomings
Financial, LLC, 881 F.Supp.2d 825, 830 (S.D.Tex.2012).               For the above-stated reasons, therefore, Perry's claims for
                                                                     injunctive and declaratory relief, and any other cause of action
Perry does not make any allegation as to the voidness or             based upon his allegations that Aurora lacked proper authority
invalidity of any assignment to Defendants. He only makes            to foreclose on the Property or that the transfers to Aurora and
the conclusory allegation in his Complaint that “there is            Fannie Mae were invalid, are hereby DISMISSED.
no assignment of record that gives Defendant the right to
this action” and, in his Response, alleges that Defendants           Although Perry only mentions Fannie Mae's lack of proper
have not produced documents to verify that all of the                title in the context of foreclosure, the Court can discern that
transfers and assignments of the deed of trust were proper.          he likely intended to assert the quiet title claim that he alleged
Docs. 9, Sec. Am. Pet. ¶ 11; 15, Pl.'s Resp. 2. These                in his original petition. Regardless, however, Perry fails to
conclusory allegations do not allege grounds that would lead         make out a claim for suit to quiet title because he makes no
the Court to a reasonable inference that the Defendants did          allegations to show either that Fannie Mae's claim to title is
not possess a right to foreclose or to possess the property          invalid or that he himself has superior title in the Property.
or that any assignment was void or invalid. Furthermore,             Under Texas law, a suit to quiet title, or an action to remove
these allegations run directly contrary to the documents             cloud to title, is an equitable cause of action that clears invalid
incorporated into the petition by reference, which establish         charges against the title to real property. Fricks v. Hancock, 45
a complete chain of title from MERS, as FMF's nominee,               S.W.3d 322, 327 (Tex.App.-Corpus Christi 2001, pet. denied).
successor, and assign, to Aurora, and then to Fannie Mae.            To prevail in a suit to quiet title action, a plaintiff must show
Docs. 11–1, Sub. Trustee Deed Ex. B; 11–1, Special Warr.             “(1) an interest in a specific property, (2) title to the property
Deed Ex. C; 11–2, Deed of Trust Ex. P; 11–2, Corp.                   is affected by a claim by the defendant, and (3) the claim,
Assignment Ex. Q. Accordingly, to the extent that Perry bases        although facially valid, is invalid or unenforceable.” Bell v.
a claim on his allegations that there is no assignment of record     Bank of America Home Loan Servicing, No. 4:11–CV–2085,
and that Defendants have not produced records to verify              2012 WL 568755, at *7 (S.D.Tex. Feb.21, 2012) (citing U.S.
all transfers and assignments, the claims fail and must be           Nat'l Bank Ass'n v. Johnson, No. 01–10–00837–CV, 2011 WL
dismissed as a matter of law.                                        6938507, at *3 (Tex.App.-Houston [1st Dist.] Dec. 30, 2011,
                                                                     no pet.)). “The plaintiff must allege right, title, or ownership
 *7 Additionally, Perry seems to suggest in his Petition that        in himself or herself with sufficient certainty to enable the
the foreclosure by Aurora was invalid because the transfer           court to see he or she has a right of ownership that will
of the deed of trust split the note and deed of trust, but the       warrant judicial interference.” Jones, 2013 WL 3455716, at



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
Perry v. Federal Nat. Mortg. Ass'n, Not Reported in F.Supp.3d (2014)
         Case 4:21-cv-00144-Y Document 23 Filed 04/12/21                                  Page 6 of 7 PageID 217

*9 (citations omitted). In a suit to quiet title, a plaintiff must
rely on the strength of his or her own title, not the weaknesses
                                                                      IV.
of his or her adversary's title. Fricks, 45 S.W.3d at 327.

 *8 Perry makes no allegations that would lead the Court to           CONCLUSION
a reasonable inference that he has a right to ownership that
                                                                      For the reasons stated above, the Court GRANTS Defendants'
would justify the Court's interference. Nowhere does he allege
                                                                      Motion to Dismiss (doc. 5) as to all claims. Normally, courts
with any specificity any facts regarding the superiority of his
                                                                      will afford a plaintiff the opportunity to overcome pleading
own title, and he pleads no facts that would raise a question
                                                                      deficiencies, unless it appears certain that such re-pleading
as to the validity of Aurora or Fannie Mae's interest in the
                                                                      would be futile. See Hitt v. City of Pasadena, 561 F.2d 606,
Property. His allegations only speculate about the validity of
                                                                      608 (5th Cir.1977) (“[A] court ordinarily should not dismiss
the assignments made to Fannie Mae or Aurora, which is
                                                                      the complaint except after affording every opportunity for the
insufficient to make out a claim to quiet title. Accordingly,
                                                                      plaintiff to state a claim upon which relief can be granted.”).
to the extent that Perry asserts a suit to quiet title claim, it is
                                                                      Here, it is clear that allowing Perry to re-plead would be futile.
hereby DISMISSED.
                                                                      Perry has filed three petitions in this action already, each of
                                                                      which contains mere legal conclusions and does not plead any
Perry also indicates that he makes claims under the Texas
                                                                      specific wrongdoing on behalf of Defendants. Furthermore,
Debt Collection Act, Texas Business and Commerce Code,
                                                                      the record shows that over the past three years Perry has
and Texas Property Code. Doc. 9, Sec. Am. Pet. 1. He does
                                                                      undertaken numerous ill-fated legal efforts to forestall his
not make any allegations as to these claims in his Second
                                                                      eviction from the Property. To allow Perry to re-plead now
Amended Petition, however, and none of his conclusory
                                                                      would only further impede Fannie Mae from exercising its
allegations establish a claim under any of these statutes.
                                                                      rights to possess the Property without any justification in the
Moreover, even if the Court were to look at Perry's previous
                                                                      record or in the pleadings. Finally, the fact that Perry has
petitions in which he more clearly indicates his intentions
                                                                      simply submitted a petition that is almost identical to one
to make a claim under these statutes, his claims would still
fail because they are based on conclusory allegations and             already dismissed by this Court in another case, see Barrett,
recitations of the elements of the causes of action. Docs.            2012 WL 5471491, at *3, suggests that Perry cannot find any
1–2, Orig. Pet. Ex. 1; 1–6, First. Am. Pet. Accordingly, to           specific facts that would support a claim for relief based on
the extent that Perry makes claims under the Texas Debt               his interactions with Defendants. Accordingly, Perry's claims
Collection Act, Texas Business and Commerce Code, and                 against Defendants Federal National Mortgage Association
Texas Property Code, these claims are DISMISSED.                      and Aurora Loan services, LLC, are hereby DISMISSED
                                                                      with prejudice. The Clerk is hereby instructed to close this
Finally, Perry raises a claim under the Texas Finance Code            case.
in his Response, alleging that because Defendants failed to
show that they are holders of the note, their acts to collect          *9 The Court acknowledges that Perry recently filed a
on the note were fraudulent. Doc. 15, Pl.'s Resp. 4. This             Motion to Nonsuit (doc. 20) on August 12, 2014. In federal
claim was not raised in Perry's Second Amended Petition,              court, however, “there is no virtually unlimited right to take
however, and is therefore not properly before the Court. See          a nonsuit.” Edgar v. Gen. Elec. Co., No. 3:00–CV–2729–D,
                                                                      2992 WL 34722191, at *1 (N.D.Tex. Mar. 5, 2002). Instead,
De Franceschi v. BAC Home Loans Servicing, L.P., 477 F.
                                                                      Rule 41(a) governs voluntary dismissals of federal actions.
App'x 200, 204 (5th Cir.2012) (“[D]istrict courts do not abuse
their discretion when they disregard claims or theories of
                                                                      Because Defendants have not yet filed an answer or motion
liability not present in the complaint and raised first in a
                                                                      for summary judgment, the Court could construe Perry's
motion opposing summary judgment”). Even if the Court
                                                                      Motion as a Notice of Voluntary Dismissal under Federal
were to consider Perry's claim under the Texas Finance Code,
                                                                      Rule of Civil Procedure 41(a)(1); however, given the
however, it would conclude that he fails to state a claim
                                                                      circumstances of this case, the Court determines that Perry is
because he only makes conclusory allegations of a violation
                                                                      not entitled to dismissal without prejudice. The Fifth Circuit
of the statute with no supporting facts.
                                                                      has noted that the purpose of Rule 41(a)(1) “is to permit a
                                                                      plaintiff to take the case out of court at an early stage if no
                                                                      other party will be prejudiced.” Exxon Corp. v. Maryland


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
Perry v. Federal Nat. Mortg. Ass'n, Not Reported in F.Supp.3d (2014)
         Case 4:21-cv-00144-Y Document 23 Filed 04/12/21                               Page 7 of 7 PageID 218

                                                                   provides that “an action may be dismissed at the plaintiff's
Cas. Co., 599 F.2d 659, 662 (5th Cir.1979). While the Fifth
                                                                   request only by court order, on terms that the court considers
Circuit reaffirmed in that case that a motion to dismiss will
                                                                   proper.” But to the extent that Perry's Motion could be
generally not foreclose a plaintiff's voluntary dismissal rights
                                                                   construed as a Motion for Voluntary Dismissal under Rule
under Rule 41(a)(1), it has also acknowledged holdings in
                                                                   41(a)(2), the Court determines that it must be denied. While
other courts in which they “held that certain pleadings which
                                                                   voluntary dismissals should be granted freely, “a plaintiff's
are neither an answer nor a motion for summary judgment
                                                                   request will not be allowed if the nonmoving party will suffer
will bar the right to a voluntary dismissal by notice under Rule
                                                                   some plain legal prejudice.” Harris v. Devon Energy Prod.
41(a)(1).” Plains Growers, Inc. by and Through Florists' Mut.
                                                                   Co., L.P., 500 F. App'x 267, 268 (5th Cir.2012) (internal
Ins. Co. v. Ickes–Braun Glasshouses, Inc., 474 F.2d 250, 253
                                                                   quotation marks omitted). Courts have found plain legal
(5th Cir.1973). These cases have almost invariably “involved
                                                                   prejudice when the plaintiff has moved to dismiss at a late
proceedings which joined issue on the controversy or brought
                                                                   stage of the case or sought to avoid an imminent adverse
the court into consideration of the merits of the controversy.”
                                                                   ruling. Id. This case was removed to this Court over eight
Id. (citing Harvey Aluminum, Inc. v. American Cyanamid Co.,
                                                                   months ago, and has been preceded by three years of legal
203 F.2d 105 (2d Cir.1953)).
                                                                   maneuvering on Perry's part in order to avoid eviction. It is
                                                                   currently scheduled for trial in less than five months. Perry's
Here, Defendants' Motion to Dismiss has brought the Court
                                                                   current Motion is likely another effort on his part to avoid an
“into consideration of the merits of the controversy” by
                                                                   inevitable adverse ruling on the merits, given the complete
asking the Court to assess the validity of Perry's Petition
                                                                   lack of factual allegations in his Petition to support his
in light of the documents incorporated into the Petition,
                                                                   claims. All of these factors demonstrate that granting Perry's
which demonstrate that Aurora, as the mortgagee, had a right
                                                                   Motion to Nonsuit would work substantial legal prejudice on
to foreclose on the Property. See Harvey, 203 F.2d at 106
                                                                   Defendants. Accordingly, the Court determines that Perry's
(holding that the merits of a controversy were squarely raised
                                                                   Motion to Nonsuit, construed as a Motion for Voluntary
when the district court was required to consider the likelihood
                                                                   Dismissal, must be DENIED. Defendants' Motion to Dismiss
of plaintiff's success on the merits). Accordingly, Defendants'
                                                                   is GRANTED and Perry's claims are DISMISSED with
Motion to Dismiss bars Perry from exercising his rights of
                                                                   prejudice.
voluntary dismissal under Rule 41(a)(1), and Perry's Motion
to Nonsuit cannot be construed as a Notice of Dismissal under
                                                                    *10 SO ORDERED.
Rule 41(a)(1).

If Perry is not entitled to dismissal without prejudice under      All Citations
Rule 41(a)(1), then his Motion could still be construed as a
Motion for Voluntary Dismissal under Rule 41(a)(2), which          Not Reported in F.Supp.3d, 2014 WL 3972295


Footnotes
1      The Court notes that Perry generally argues that Defendants lacked authority to foreclose or to “collect on the debt,” but
       it is undisputed that Aurora alone foreclosed on the Property and then transferred title to Fannie Mae. Docs. 9, Sec. Am.
       Pet. ¶ 11; 15, Pl.'s Resp. 2, 4; 10–1, Defs.' Br. 3. When he challenges the Defendants rights to foreclose or “collect the
       debt,” therefore, Perry is generally challenging Aurora's right to foreclose. Docs. 9, Sec. Am. Pet. $ 11; 15, Pl.'s Resp. 2,
       4. Because Perry's claims are less than clear, however, the Court also interprets his allegations as an attempt to make
       out a claim to quiet title based on the invalidity of Fannie Mae's title. Accordingly, the Court will first consider Perry's
       arguments as to Aurora's authority to foreclose and the validity of the assignments to Defendants. It will then address
       Perry's allegations as they relate to a claim to quiet title.
2      It bears noting that Perry only asserts this show-me-the-note theory to contest Aurora's authority to foreclose, and does
       not apparently rely on this theory to oppose Fannie Mae's right to possess the Property. Doc. 9, Sec. Am. Pet. ¶¶ 11,
       27–28; 15, Pl.'s Resp. 2, 4.


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
